Case 6:18-cv-00039-NKM-RSB Document 80 Filed 03/09/20 Page 1 of 2 Pageid#: 411



                                                                                    3/9/2020
                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                          LYNCHBURG DIVISION


   TODD BIGELOW,
                                                            CASE NO. 6:18-cv-00039
                                     Plaintiff,

                            v.                              ORDER

   TOM GARRETT AND
   TOM GARRETT FOR CONGRESS,                                JUDGE NORMAN K. MOON

                                   Defendants.


        This matter is before the Court on Plaintiff’s motion to voluntarily dismiss his complaint

 without prejudice pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure (“Motion for

 Voluntary Dismissal”). Dkt. 74.

        On February 28, 2020, this Court entered an order stating that it would grant Plaintiff’s

 Motion for Voluntary Dismissal, subject to two conditions: (1) that Plaintiff can only refile this

 action and the copyright infringement claims therein in the Western District of Virginia,

 Lynchburg Division; and (2) that if Plaintiff should refile this action, Plaintiff shall pay

 Defendants’ reasonable, taxable costs in this action. See Dkt. 79 at 1–2. Given those terms the

 Court would impose on voluntary dismissal, the Court allowed Plaintiff to withdraw his Motion

 for Voluntary Dismissal within seven days. Dkt. 79 at 3. Plaintiff has not withdrawn his Motion

 for Voluntary Dismissal or otherwise responded within seven days.

        The Court therefore GRANTS Plaintiff’s Motion for Voluntary Dismissal, Dkt. 74, and

 DISMISSES this action, without prejudice and subject to the aforementioned conditions set forth

 above and in this Court’s Order of February 28, 2020, Dkt. 79.


                                                     1
Case 6:18-cv-00039-NKM-RSB Document 80 Filed 03/09/20 Page 2 of 2 Pageid#: 412




        The Clerk of Court is further hereby DIRECTED to STRIKE this case from the active

 docket of the Court.

        It is so ORDERED.

        The Clerk of Court is hereby directed to send a copy of this Order to the parties.

                      9th day of March, 2020.
        ENTERED this ______




                                                     2
